Citation Nr: 1510857	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-27 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Whether the calculations in the April 2012 administrative letters, to include debt in the amount of $5,335.53, incurred as an overpayment of additional VA compensation for a spouse, and the effective date for the resumption of VA compensation benefits due to release from incarceration, are correct.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to an initial evaluation in excess of 50 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION


The Veteran had active service from November 1986 to September 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2002, July 2004 and September 2009 rating decisions as well as April 2012 administrative letters of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction now rests with the RO in Nashville, Tennessee.  The September 2002 rating decision, in pertinent part, granted service connection for migraine headaches.  The July 2004 rating decision denied service connection for a left knee condition and the September 2009 rating decision denied entitlement to a TDIU.  April 2012 administrative letters addressed action taken to resume compensation benefits after incarceration and provided the results of a requested audit and overpayment information.  

In January 2015, the Veteran provided testimony at a video conference hearing, before the undersigned Veterans Law Judge, the transcript of which is of record. During the Board hearing, the Veteran submitted additional evidence.  The Veteran waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  However, additional evidence was also associated with the claims file, including VA treatment records and private treatment records related to other claims, subsequent to the most recent August 2012 statement of the case issued with respect to entitlement to a TDIU.  As the issue of entitlement to a TDIU must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated after the development is completed.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the electronic file contains VA Form 21-4502, Application for Automobile or Other Adaptive Equipment, and a corresponding receipt, both of which were associated with the record in error in August 2012 as such pertain to another Veteran.  Thus, on remand, these documents should be removed from this electronic file and associated with the correct Veteran.

A September 2002 rating decision granted service connection for migraine headaches, and assigned a noncompensable initial evaluation, effective from January 11, 2002.  A notice of disagreement (NOD) was received in May 2003 as to the noncompensable initial rating assigned for the service-connected migraine headaches.  In a January 2004 rating decision, the RO increased the rating for migraine headaches to 10 percent, effective from January 11, 2002.  The RO issued a January 2004 statement of the case (SOC) and the Veteran timely perfected an appeal.  In a March 2005 rating decision, the RO increased the rating for migraine headaches to 50 percent, effective from January 11, 2002.  The RO held that it had awarded the highest schedular evaluation assignable and concluded that this constituted a full grant of the benefit sought on appeal.  But see AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim for an increased evaluation remains viable on appeal when an increase to less than the maximum evaluation is made during the pendency of an appeal).  Nonetheless, the record does not reflect the Veteran withdrew his appeal for a higher initial evaluation for migraine headaches, notwithstanding that his evaluation was increased to 50 percent, during the appeal, effective from the date of the grant of service connection.  In this regard, the Board is the final arbiter of its jurisdiction and, the Board finds that a remand is warranted as a supplemental statement of the case (SSOC) has not been issued with consideration all the relevant evidence of record associated with the claims file since the most recent adjudication of the claim by the RO, nor has an SSOC been issued specific to the issue of entitlement to an initial evaluation in excess of 50 percent for migraine headaches.  

In a July 2004 rating decision, the RO denied entitlement to service connection for a left knee disability.  In an October 2004 statement, the Veteran's representative indicated disagreement with all rating decisions issued in the past 12 months.  Additionally, in multiple statements, including in September 2012, the Veteran expressed disagreement with the calculations in the April 2012 administrative letters, to include debt in the amount of $5,335.53, incurred as an overpayment of additional VA compensation for a spouse, and the effective date for the resumption of VA compensation benefits due to release from incarceration, although additional clarification of these issues may be warranted.  In circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the RO must issue an SOC on the issues of entitlement to service connection for a left knee condition and as to whether the calculations in the April 2012 administrative letters, to include debt in the amount of $5,335.53, incurred as an overpayment of additional VA compensation for a spouse, and the effective date for the resumption of VA compensation benefits due to release from incarceration, are correct.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  The Board notes that the Veteran currently does not meet the schedular criteria for a TDIU.  However, TDIU can also be granted on an extraschedular basis.  38 C.F.R. § 4.16(b).

Several opinions regarding the TDIU claim are of record.  A July 2012 examiner opined that the Veteran would not have any restrictions to physical or sedentary work with respect to his service-connected conditions and specifically stated that with respect to headaches, the Veteran could have a problem with increased absence from work due to the headaches but with appropriate treatment this should be a minimal problem.  However, a January 2015 medical letter, from Dr. Reed, stated that given the Veteran's work history and severity of his headaches and subsequent depression, the Veteran could not hold a job consistently.  However, Dr. Reed attributed part of the Veteran's inability to work due to depression, a disability that is not service connected.  Additionally, the July 2012 VA examination report itself does not reflect consideration of the Veteran's education and occupational experience.  However, consideration of the Veteran's level of education, any special training, and previous work experience may be part of a TDIU determination.  See 38 C.F.R. § 4.16 (2014).  As a result, the Board finds these opinions are inadequate, and another VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

In January 2015 testimony, the Veteran stated he was denied disability benefits from the Social Security Administration (SSA) in 2007 or 2008.  There are no SSA records associated with the claims file, and there is no indication that VA has attempted to obtain any such records.  While SSA records are not controlling for VA determinations, when VA is put on notice of the existence of SSA records, and such records may be pertinent to a VA claim, VA must seek to obtain those records before proceeding with the appeal.  Thus, the relevant SSA records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Remove VA Form 21-4502, Application for Automobile or Other Adaptive Equipment, and a corresponding receipt, associated with the electronic record in error in August 2012, as such pertains to another Veteran, and associate these documents with the correct Veteran's claims file.

2.  After undertaking any development deemed appropriate, adjudicate the issue of entitlement to an initial evaluation in excess of 50 percent for migraine headaches, as this appeal was initiated based on the September 2002 rating decision and May 2003 NOD.  If the benefit sought is not granted, furnish the Veteran and his representative with an SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

3.  Issue an SOC as to the issue of entitlement to service connection for a left knee condition, based on the July 2004 rating decision and October 2004 NOD, and issue an SOC as to the whether the calculations in the April 2012 administrative letters, to include debt in the amount of $5,335.53, incurred as an overpayment of additional VA compensation for a spouse, and the effective date for the resumption of VA compensation benefits due to release from incarceration, are correct, based on the September 2012 NOD, and afford the appropriate period for response.  Only if a timely substantive appeal is received, should the issues be forwarded to the Board for appellate consideration.

4.  Obtain and associate with the record, all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and a copy of all disability determinations.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents. 

5.  Schedule an examination by a Vocational Rehabilitation Specialist to obtain an opinion with respect to the TDIU claim.  The complete record, to include a copy of this Remand, and the claims folder, must be made available to and reviewed by the examiner.  The examiner must provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disabilities, without consideration of any non service-connected disabilities and without regard to his age, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for the opinion expressed must be provided. 

6.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

7.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue of entitlement to a TDIU, after undertaking any other development deemed appropriate, to include referral to the Director, Compensation and Pension Service, if warranted.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






